Citation Nr: 1631985	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for rheumatoid arthritis (claimed as rheumatism).

4.  Entitlement to service connection for right ear hearing loss with deformed tympanic membrane.

5.  Entitlement to service connection for right mid-lung calcific granuloma (claimed as granuloma prominent aorta).

6.  Entitlement to an initial compensable disability rating for pulmonary tuberculosis, minimal, inactive.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 1956.

The Veteran's tuberculosis claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which granted service connection.  The RO assigned an initial disability rating of 0 percent (noncompensable), retroactively effective from February 8, 2001.  The Veteran filed a Notice of Disagreement (NOD) in January 2013, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in October 2013.  In December 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's remaining claims come before the Board on appeal from a December 2012 rating decision of the RO in Manila, the Republic of the Philippines, which denied service connection.  The Veteran filed a NOD in January 2013.  The RO issued a SOC in December 2013.  In January 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.
The Veteran testified at a Board hearing in January 2015 before Veterans Law Judge (VLJ) Dannaher on this issue.  Subsequently, in January 2016, the Veteran again testified on these issues at a Board hearing before VLJ Osborne.  Both of the hearing transcripts are of record.  Therefore, these claims are now being addressed by a panel, which includes the VLJs who conducted the Board hearings.  See generally 38 C.F.R. § 20.707 (2015).  In an April 2016 letter, the Veteran was afforded the opportunity to have a hearing before a third VLJ of the panel, but he waived the right for the additional hearing in a June 2016 response form.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Since the Veteran did not testify at two Board hearings regarding his other issues on appeal, those issues will be addressed in a separate non-panel Board decision.  

Following the most recent readjudication of these appeals by the Agency of Original Jurisdiction (AOJ) in the October 2013 SOC and May 2015 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in January 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a heart disorder has been raised by the record in a June 2015 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Although the Board sincerely regrets the delay, a remand is necessary before these claims can be decided on the merits.

Initially, in November 2012, the AOJ received VA 21-4142 Form, authorizing VA to obtain the Veteran's private treatment records from several medical providers, including Dr. E.A., Dr. C.C., Dr. J.C., Specialist Group Hospital, and General Hospital.  Upon receiving this Form, the AOJ did not make any attempts to obtain these records and did not inform the Veteran that each medical provider needed to be listed on its own VA 21-4142 Form.  Despite having medical opinions from these providers on file, the pertinent treatment records are not currently in the claims file.  Upon remand, these pertinent private treatment records must be obtained.  See 38 U.S.C.A. § 5103(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, regarding the service connection claims, a remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

An April 2010 VA chest X-ray (prior to filing his service connection claim) documented a right mid-lung calcific granuloma.  Since filing his service connection claims in September 2012, a private treatment record dated in October 2012 documents a diagnosis of arthritis in the right knee.  An October 2012 private treatment record diagnosed the Veteran with hypertension.  In a January 2016 private treatment record, the Veteran was diagnosed with presbycusis (i.e., loss of hearing).  At his January 2016 Board hearing, the Veteran testified to currently experiencing a cough, which he attributed to his right lung.  He also testified that these disorders were due to the training he received in service, as well as the duties required for his Military Occupational Specialty (MOS) of Dishwasher, to include exposure to extremely hot water and lifting heavy dishes.  The Veteran is competent to describe his duties during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the claims file contains evidence of current disorders that may be related to service.  The Veteran has never been provided a VA examination and medical opinion for these claims.  Medical opinions are needed to assess whether the current disorders had their onset in service.  Thus, a remand to obtain VA examinations and medical opinions is needed for the service connection claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

Finally, the Veteran's last VA examination to assess the current severity of his service-connected pulmonary tuberculosis was in April 2011.  This examination is now over five years old.  Additionally, since that examination, the Veteran testified at his January 2016 Board hearing that he gets tired, cannot sleep, has a cough, and has a backache due to his service-connected pulmonary tuberculosis.  These symptoms were not documented at the April 2011 VA examination and suggest that the disability may have worsened since the last VA examination.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the disability.  An additional VA examination is therefore necessary to determine the current severity of the service-connected pulmonary tuberculosis.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain his authorization on separate VA 21-4142 Forms for Dr. E.A., Dr. C.C., Dr. J.C., Specialist Group Hospital, and General Hospital.  See November 2012 VA 21-4142.  After obtaining the necessary authorization, obtain all pertinent private treatment records from these medical providers.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine whether the currently diagnosed hypertension is related to service.  
The examiner should address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the current hypertension manifested to a compensable degree within one year of the Veteran's military discharge in October 1956?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the current hypertension had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher, exposure to hot water, lifting heavy dishes and the training he had in service.

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during active military service and since service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed rheumatoid arthritis and the currently diagnosed arthritis.  The examiner should note a review of the claims file was conducted. 

The examiner should address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the current arthritis manifested to a compensable degree within one year of the Veteran's military discharge in October 1956?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the current arthritis had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher, exposure to hot water, lifting heavy dishes and the training he had in service.

(c) Does the Veteran have a current diagnosis of rheumatoid arthritis?

(d)  If so, is it at least as likely as not (a 50 percent probability or greater) that the current rheumatoid arthritis manifested to a compensable degree within one year of the Veteran's military discharge in October 1956?

(e)  If so, is it at least as likely as not (a 50 percent probability or greater) that the current rheumatoid arthritis had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher, exposure to hot water, lifting heavy dishes and the training he had in service.

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during active military service and since service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine whether the any current presbycusis/right ear hearing loss is related to service.  

The examiner should address the following:

(a)  Provide the Veteran's current audiogram and Maryland CNC test results for the right ear.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the current presbycusis/right ear hearing loss had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher and its associated in-service duties.

(c)  State whether the Veteran has a current deformed tympanic membrane of the right ear.

(d)  If so, is it at least as likely as not (a 50 percent probability or greater) that the current deformed tympanic membrane of the right ear had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher and its associated in-service duties.

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during active military service and since service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine whether a current right mid-lung calcific granuloma, or its residuals, is related to service.  

The examiner should address the following:

(a)  Does the Veteran have a current right mid-lung calcific granuloma or residual thereof, to include a cough?  Was this disability present at any time since September 2012?

(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that this current disability had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher and its associated in-service duties.

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during active military service and since service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

6.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected pulmonary tuberculosis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected pulmonary tuberculosis should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________          ______________________________
   WAYNE BRAEUER		THOMAS J. DANNAHER
      Veterans Law Judge 		         		  Veterans Law Judge
Board of Veterans' Appeals		  	Board of Veterans' Appeals



____________________________________
K. OSBORNE
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

